Jordan, Judge.
The defendant’s only relevant contention expressed in its original brief is that plaintiff’s petition stood automatically dismissed upon the lapse of 20 days after the trial court’s judgment of October 1, 1965, and that since plaintiff’s notice of appeal was not filed within 30 days from the date the automatic dismissal became effective, this court is without jurisdiction. The contention has no merit.
The October 1 order sustaining defendant’s renewed demurrer to the amended petition did not provide that in default of an amendment within the time allowed the petition should stand dismissed. In the absence of a provision expressly effecting dismissal, the petition did not stand automatically dismissed upon expiration of the time allowed for amendment. A second order was necessary to effect the dismissal. Steed v. Savage, 121 Ga. 84 (48 SE 689); Duke v. Ellis, 201 Ga. 482 (1) (40 SE2d 85). See Smith v. Bugg, 35 Ga. App. 317 (133 SE 49). It follows that the October 1 order sustaining the demurrer was not, and did not become upon the expiration of 20 days, a final *210judgment from which appeal could be taken. Thus, the court by the October 1 order retained jurisdiction over the case until rendition of a further order effecting dismissal. The latter judgment dated January 28 was the only valid final judgment of dismissal. The notice of appeal filed February 24 came within 30 days of the judgment of dismissal and within the time required by Code Ann. § 6-803. Echols v. Time Motor Sales, 111 Ga. App. 554, 555 (1) (142 SE2d 324).
We are now called upon to decide whether or not this petition states a cause of action as against a general demurrer. While on general demurrer the petition must be strictly construed against the pleader, yet “ ‘Pleadings are to be given a reasonable intendment, and a strained and unnatural construction will not be given them in order to raise an inference against the pleader.’ ” Sarno v. Hoffman, 110 Ga. App. 164, 166 (138 SE2d 96); National Fire Ins. Co. v. Banister, 104 Ga. App. 13 (1) (121 SE2d 46); Southern Bonded Warehouse Co. v. Roadway Express, 104 Ga. App. 458 (1) (122 SE2d 147); Friedsam v. Sawan, Inc., 103 Ga. App. 500, 503 (119 SE2d 707); Raines v. Jones, 96 Ga. App. 412, 414 (100 SE2d 157); Belk-Callant Co. of LaGrange v. Cordell, 107 Ga. App. 785, 787 (131 SE2d 575); New Cigar Co. v. Broken Spur, Inc., 103 Ga. App. 395, 398 (119 SE2d 133); Georgia Power Co. v. Leonard, 187 Ga. 608, 614 (1 SE2d 579).
It is also well settled that as against a general demurrer mere general allegations of negligence are sufficient and that questions of negligence, diligence, and proximate cause should be determined by a jury except in palpably clear, plain and indisputable cases.
In the light of these well established principles it is our opinion that the petition is sufficient to withstand the general demurrer and that the trial court erred in sustaining the same.
Here we have the positive allegation that the trailer rolled off the defendant’s service station property and continued rolling until it struck the plaintiff’s residence. While common experience teaches that a vehicle will not roll on level ground, it also teaches that, if the vehicle rolled, the ground was not level.
Therefore, the only reasonable construction that can be given *211to the allegation that the vehicle rolled is that the ground was not perfectly level or horizontal at the point where the trailer was parked. The defendant could not assume that the parking area was level, for as pointed out by Judge Bell in Benefield v. McDonough Constr. Co., 106 Ga. App. 194, 195 (126 SE2d 704), one “could not assume the floor was level nor would a cursory examination protect him, for he should have foreseen, as a matter of common knowledge, that a floor might vary to some degree in its horizontal plane. The exercise of ordinary care would have required him, under all the facts alleged, to have taken precautions sufficient to prevent the scaffold from rolling.”
There is the additional allegation that the trailer was parked “in close proximity to a steep, unguarded incline above and overlooking” the plaintiff’s property without brakes, blocks or other devices to secure it in place, thus squarely presenting the question of whether such uncontrolled parking at this particular place constituted negligence on the part of the defendant under the circumstances and conditions alleged in the petition.
“Because of the fact that damage likely to result if a vehicle left unattended gets into motion is obvious, a person leaving his automobile must use reasonable caution to prevent it from moving to the injury of others. . 2A Blashfield, Cyclopedia of Automobile Law and Practice, 73, § 1206. Estridge v. Estridge, (Ky.) 333 SW2d 758, holds that this duty requires that a parked vehicle be made “secure by setting brakes or other means which will prevent it from moving except by intervention of some operational act or external cause that could not be anticipated and guarded against,” and that the greater degree of care is exacted, where an automobile is parked on an incline or other place involving risk that it may move without outside interference. As to a parked tractor-trailer, see Kroger Company v. Perpall, 105 Ga. App. 682 (1) (125 SE2d 511). Also, Fulcher v. Rowe, 78 Ga. App. 254 (50 SE2d 378); Wright Contr. Co. v. Waller, 89 Ga. App. 827 (81 SE2d 541); Peggy Ann of Ga. v. Scoggins, 86 Ga. App. 109 (71 SE2d 89); Scoggins v. Peggy Ann of Ga. 87 Ga. App. 19 (73 SE2d 79); 60 CJS 777, § 334. See also Georgia Hwy. Express v. Sturkie, 62 Ga. App. *212741, 745 (1) (9 SE2d 683); Rome R. &c. Co. v. Keel, 3 Ga. App. 769, 771 (2) (60 SE 468); McClelland v. Northwestern Fire &c. Co., 91 Ga. App. 640, 642 (1) (86 SE2d 729); George A. Fuller Constr. Co. v. Elliott, 92 Ga. App. 309 (88 SE2d 413); Southern R. Co. v. Elliott, 93 Ga. App. 370 (91 SE2d 775).
Even construing the allegations of the petition to show only that the trailer was parked on perfectly level ground, could the defendant have reasonably foreseen that some intervening agency not sufficient to insulate him against liability would cause the trailer to roll to the steep, nearby incline? A large trailer, such as here alleged, on wheels, precariously and evenly balanced on perfectly level ground might be caused to move by even a slight gust of wind, and wind, unless of extraordinary intensity, is not such an intervening proximate cause as will insulate a defendant against his original negligence. Pollard v. Walton, 55 Ga. App. 353, 355 (190 SE 396). A prospective customer for the rental of the trailer making a normal inspection of the trailer might have easily and unintentionally set the same in motion. One will not be relieved of the consequences of his negligence by an intervening act which in the normal course of events he should have anticipated might occur. Southern R. Co. v. Webb, 116 Ga. 152 (1) (42 SE 395).
A very similar factual situation was presented to the court in Parsons, Inc. v. Youngblood, 105 Ga. App. 583, 586 (125 SE2d 518), where the defendant store owner had placed a roll of linoleum 12 feet long and seven inches in diameter on its end in a perpendicular position where it had been thus standing for several days before it fell over and struck plaintiff as he walked by. We there held, two judges dissenting, that such allegations were sufficient to withstand the general demurrer and that while the plaintiff “alleged no intervening cause, but if it be conceded that, under the facts alleged, construing the petition most strongly against the pleader, something else concurred with the placing of the rug to cause the loss of balance, this is a matter of defense, and it must be shown not only that such fact exists but that it was a force sufficient of itself to cause the injury regardless of the negligence of the defendant.” (Emphasis supplied.)
We therefore conclude that the petition was sufficient as against a general demurrer to state a cause of action.

*213
Judgment reversed.


Frankum, Hall and Been, JJ., concur. Felton, C. J., concurs specially. Nichols, P. J., Bell, P. J., Eherhardt, and Pannell, JJ., dissent.